      Case 3:19-cv-02062-S Document 8 Filed 09/27/19               Page 1 of 2 PageID 31



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KATELYN HANKS,                                       )
                                                     )
                              Plaintiff,             )
                                                     )       CIVIL ACTION
vs.                                                  )
                                                     )       File No. 3:19-CV-02062
CAO TRINH, d/b/a SUPER WASH & DRY and                )
TRANS SHOPPING CENTER, INC.,                         )
                                                     )
                              Defendants.            )


                             NOTICE OF SETTLEMENT

        Plaintiff, KATELYN HANKS           (“Plaintiff”), by and through the undersigned

counsel, hereby notifies this Court that Plaintiff has reached settlement of all issues

pertaining to her case against Defendants, CAO TRINH, d/b/a SUPER WASH & DRY

and TRANS SHOPPING CENTER, INC.

        Plaintiff and Defendants,    CAO TRINH, d/b/a SUPER WASH & DRY and

TRANS SHOPPING CENTER, INC., are presently preparing a formal settlement

agreement for signature and intend to file an Unopposed Motion to Approve Consent

Decree and Dismissal of Defendants with Prejudice once the agreement is finalized.

Plaintiff and Defendants request forty-five (45) days within which to file its dismissal

documents.




                                                1
                                    SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
    Case 3:19-cv-02062-S Document 8 Filed 09/27/19                 Page 2 of 2 PageID 32



       Respectfully submitted this 27th day of September, 2019.


                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Attorney-in-Charge for Plaintiff
                                             Northern District of Texas ID No. 54538FL
                                             The Schapiro Law Group, P.L.
                                             7301-A W. Palmetto Park Rd., #100A
                                             Boca Raton, FL 33433
                                             Tel: (561) 807-7388
                                             Email: schapiro@schapirolawgroup.com

                                             Law Offices of
                                             LIPPE & ASSOCIATES

                                              /s/ Emil Lippe, Jr.
                                              Emil Lippe, Jr., Esq.
                                              State Bar No. 12398300
                                              Lippe & Associates
                                              12222 Merit Drive, Suite 1200
                                              Dallas, TX 75251
                                              Tel: (214) 855-1850
                                              Fax: (214) 720-6074
                                              emil@texaslaw.com

                                             ATTORNEYS FOR PLAINTIFF



                            CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 27th day of September, 2019.


                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Attorney-in-Charge for Plaintiff
                                             Northern District of Texas ID No. 54538FL

                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
